Citation Nr: 1127960	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  07-29 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for loss of teeth.

2.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & CPC


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from January 1952  to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

The issue of entitlement to service connection for loss of teeth for VA outpatient dental treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's tooth loss was not caused by loss of substance of the maxilla or mandible due to trauma or osteomyelitis during service.

2.  On March 21, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the claim of entitlement to service connection for a respiratory disorder was requested.



CONCLUSIONS OF LAW

1.  Loss of teeth was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2010).

2.  The criteria for withdrawal of the claim of entitlement to service connection for a respiratory disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in November 2006 of (1) the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include a dental disability; (2) notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain; and (3) how disability evaluations and effective dates are assigned.  

VA has fulfilled its duty to assist the claimant, including obtaining service treatment records.  The Veteran was provided with a video conference hearing before the Board.  At the hearing, the Veteran testified he had been treated by Temple University Dental School and at VA for dental issues.  These records are not in the claims file, but the Board does not find that a remand to obtain the records is needed.  As will be explained below, the Veteran's claim for loss of teeth do not fall under the requirements for entitlement to service connection for loss of teeth.  Thus, the medical records in question would have no impact on this decision.  The Board left the file open for 60 days to allow the Veteran to submit evidence pertaining to mercury amalgam.  The Veteran did not submit any additional evidence either by May 2011 or by the date of this decision.  

VA did not provide the Veteran with an examination in connection with the claim for entitlement to service connection for loss of teeth, however, given that it is being denied as a matter of law, a VA examination is not needed under these circumstances.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and that he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Loss of Teeth

At the March 2011 hearing, the Veteran testified that he felt he had sustained substantial tooth loss due to his cavities being filled in service with mercury amalgam, which he testified was a poisonous substance.  He stated he was stationed onboard a ship for five years and had cavities filled three times with one cap during that time period.  The Veteran testified that mercury amalgam was no longer used to fill teeth due to its toxic and poisonous nature.  He testified that his teeth began falling out in 1993 or 1995, and he had been told by the dental professional that the cause was the introduction of mercury amalgam into his gums.  The Veteran stated that he went to the dental clinic at VA in 1995 and that two technicians were treating him.  He stated that at some point, a VA employee stated that what the Veteran had was not service connected.  The Veteran argued that this employee did not examine his mouth or teeth before making the declaration that the loss of teeth was not service connected.  He stated that he had five teeth remaining and noted that others who served on the ship with him, who had also had fillings done on the ship, had also lost teeth.

Under current VA regulations, compensation is available only for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

In this case, there is no evidence of in-service trauma to the mouth or teeth.  Osteomyelitis is not shown.  At the March 2011 hearing, the Veteran testified that he had cavities filled with mercury amalgam during service, which was the cause of the loss of his teeth.  This is not indicative of trauma.  Additionally, the Veteran has not alleged, nor does the evidence show, that he has been diagnosed with osteomyelitis.  Moreover, there is simply no indication that the teeth were lost due to in-service bone loss.

Thus, even accepting arguendo the Veteran's allegation, that the mercury amalgam caused his teeth to fall out, loss of teeth under these circumstances is not considered disabling for VA disability compensation purposes.  See 38 C.F.R. §§ 3.381(a), 4.150.  Under these circumstances, service connection for loss of teeth for VA compensation purposes is not warranted as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

III.  Respiratory Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant.  38 C.F.R. § 20.204.  

In the present case, the Veteran, during the pre-conference discussion at the March 2011 video conference hearing, informed the undersigned that he wished to withdraw the claim of entitlement to service connection for a respiratory disorder.  He confirmed such intent on the record.  See Transcript on page 2.  The Board finds that such constitutes a valid withdrawal of that claim.  Hence, there remain no allegations of errors of fact or law for appellate consideration for this claim.  Accordingly, the Board does not have jurisdiction to review the claim of entitlement to service connection for a respiratory disorder, and it is dismissed.


ORDER

Entitlement to service connection for loss of teeth is denied.

The claim of entitlement to service connection for a respiratory disorder is dismissed.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


